 In the Matter of UNITED STATES Gypsum COMPANY, EMPLOYER andUNITED PAPER WORKERS OF AMERICA,CIO, PETITIONERCase No. 6-RC-193.Decided January 26, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer'*Chairman Herzog and Members Houston and Murdock1In 1940, the Employer granted recognition to Local Union No 70 of the Petitioner andentered into a contract with it.When their latest contract expired by its terms in July1948, the Employer required Local Union No. 70 to obtain certification by the Board priorto further contract negotiations.Thereafter the Petitioner filed the instant petition.Atthe opening of the hearing herein on October 15,1948, the Employer contended that thePetitioner was not an autonomous union, but was "fronting"for the Congress of IndustrialOrganizations,a non-complying labor organization.At the request of the Petitioner, andwithout objection by the Employer,the hearing was adjourned until October 25,1948, inorder to give the Petitioner an opportunity to present evidence with respect to itsautonomy.From October 18 to 21, 1948, the Petitioner held a convention at which aconstitution was adopted and officers were elected.Prior to this convention,the Petitionerhad been governed by officers appointed by the C. I. 0., and had been operating under a"provisional constitution."The Petitioner is now an autonomous body ; it is,therefore,irrelevant here that the Congress of Industrial Organizations is not in compliance.SeeMatter of McGraw-Curran Lumber Co., Inc,79N. L.R. B. 705.In its brief,filed after the close of the hearing, the Employer moved that the petitionherein be dismissed on the following grounds:(1) the Petitioner is not the real party ininterest in that it is fronting for its Local Union No. 70; and(2) the Petitioner has notalleged in its petition that it requested recognition,and, in fact,has not requested recogni-tion.With regard to(1)we are administratively advised that the Local,as well as thePetitioner, is in compliance with Section 9 (f), (g), and(h) of the Act;therefore,we deny81 N. L.R. B., No. 52.310 UNITED STATES GYPSUM COMPANY3113.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within themeaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all the production and main-tenance employees at the Employer's Oakmont, Pennsylvania, plant,excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act.The parties are in generalagreement as to the composition of the unit.The Petitioner, how-ever, would include, and the Employer would exclude, head beatermen,2head loaders, bottomer operators, tuber operators, machine tenders, in-spectors, and testers.-9The Employer employs three head beatermen, three head loaders,six bottomer operators, four tuber operators, and three machine tend-ers.Each one has from one to six employees continuously under hissupervision, and spends from 30 to 70 percent of his time in the super-vision and direction of his subordinates.The remainder of his time isspent in manual work.Each one is hourly paid, and receives from 15to 37 cents more per hour than the next highest paid man in his crew.The record shows that the head beatermen, the head loader in the papermill, the head loader on the day shift in the bag plant,' the bottomeroperators, the tuber operators and the machine tenders make effectiverecommendations with respect to the promotion, transfer, discipline,and discharge of the employees under them.We find that the headbeatermen, the head loaders, the bottomer operators, the tuber opera-tors and the machine tenders are supervisors within the meaning of theAct, and we shall, therefore, exclude them from the unit.There are two inspectors in the bag plant, one on each of two shifts.They are hourly paid, and work under the supervision of the qualitysupervisor.Their primary function is to inspect the quality of bags,tubes, and other products of the bag plant. In addition, they trainnew female employees, and they have been trained to administer firstthis portion of the Employer's motion.Matter of Lane Wells Company,79 N. L. R. B. 252.With regard to (2), the record shows thata question concerning the representation of theEmployer's employeesin an appropriateunit existedat the closeof the hearing herein ;therefore,we shalldeny the secondportion of the Employer'smotion.Matter of AdvancePattern Company,80 N. L.R. B 29.2Thesemen aresometimes referred to in the record asbeater engineers.All these categories were included in the bargaining unit in contracts previouslyexistingbetween the Petitioner's Local Union No. 70 and the Employer.4There is a head loader on the afternoon shift in the bag plantwho has substantiallythe same duties and receives the same wages as the other headloaders,but who, at thetime of the hearing, temporarilyhad no employees working under his supervision.It is notclear from the record whether ornot the head loaders in the bag plant rotate shifts. Iftheydo, the one on the afternoon shift will have employees under his supervision part ofthe time, and will be excluded from the unit;if they do not, he will be included in theunit until such time as he again has employees working under his supervision. SeeMatterof United States Gypsum Company, 79 N.L. R. B. 536. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDaid.The inspectors do not have authority to discharge any employeeor effectively to recommend such action, nor do they have authority toreprimand the operators.Although the department heads consult theinspectors from time to time with regard to the quality of work pro-duced by employees being considered for promotion, this seems to in-volve only the furnishing of information and not the making of effec-tive recommendations.We find that the inspectors are not supervisorswithin the meaning of the Act, and we shall therefore include them inthe unit.'There are three testers employed in the quality control department,who work under the supervision of the quality supervisor.The testersperform no production work. They work in the laboratory, which isphysically separated from the production departments, where theyperform certain tests upon the paper produced by the paper machine.In view of the technical nature of their work, and the fact that theywork under separate supervision in a separate location, we find that thetesters have different interests, duties, and working conditions fromthe production and maintenance workers, and, accordingly, we shallexclude them from the unit."We find that all the production and maintenance employees 7 at theEmployer's Oakmont, Pennsylvania, plant, including inspectors, butexcluding testers, office clerical employees, professional employees,guards, and supervisors," constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixth Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date5Matter of United States Gypsum Company,supra.6Matter ofUnited States Gypsum Company, supra4The Employer employs four"watchmen"in its engineering department who spend 90percent of their time as firemen and 10 percent as watchmen.The parties agreed to includethese employees in the unit.In accordance with previous Board decisions with respectto part-time watchmen who are engaged predominantly in other work,we shall includethese four employees in the production and maintenance unit as maintenance employees.Matter ofRadio Corporation of America,76 N L.R. B 826.6The term"supervisors"herein includes head beatermen,head loaders, bottomer operators,tuber operators and machine tenders. UNITED STATES GYPSUM COMPANY313of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by United Paper Workers of America, CIO.